Case: 2:20-cv-00023-WOB-CJS Doc #: 32-1 Filed: 01/25/21 Page: 1 of 2 - Page ID#: 266

                                                                              EXHIBIT A

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                   COVINGTON

   NICHOLAS SANDMANN, by and                        CASE NO. 2:20-cv-00023-WOB-CJS
   through his parents and natural
   guardians, TED SANDMANN and                      JUDGE BERTELSMAN
   JULIE SANDMANN,
                                                    MAGISTRATE JUDGE SMITH
                 Plaintiff,
   v.                                               AFFIDAVIT OF
                                                    NICHOLAS SANDMANN
   THE NEW YORK TIMES COMPANY
   d/b/a THE NEW YORK TIMES,

                 Defendant.



         I, Nicholas Sandmann, having been duly cautioned and sworn, state that I have

  personal knowledge of the facts contained in this Affidavit, that I am competent to testify

  in the matters herein, that I am over the age of 18, and that all of the statements contained

  herein are accurate and true, as I verily believe:

         1.     I am the Plaintiff in the above-captioned action.

         2.     I offer this Affidavit in support of the motion to remove L. Lin Wood as my

  attorney of record in the above-captioned action.

         3.     Mr. Wood is currently one of my attorneys of record in the above-captioned

  action.

         4.     I have ended my lawyer-client relationship with Mr. Wood and no longer

  wish to be represented by him in the above-captioned action.

         5.     Attorney Todd V. McMurtry will remain my attorney of record in the above-

  captioned action.




                                                1
Case: 2:20-cv-00023-WOB-CJS Doc #: 32-1 Filed: 01/25/21 Page: 2 of 2 - Page ID#: 267
